     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13                                                   )       1:19-cv-00523-EPG
     MARTHA RIOS,                                    )
14                                                   )       STIPULATION TO REMAND PURSUANT
                    Plaintiff,                       )       TO SENTENCE FOUR OF 42 U.S.C. §
15                                                   )       405(G)
          vs.                                        )
16   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )
17                                                   )
                    Defendant.                       )
18                                                   )
                                                     )
19
20
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
21
     with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
22
     case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g).
23
            On remand, the Appeals Council will instruct the ALJ to reevaluate the medical evidence,
24
     including, but not limited to, all medical-source opinion evidence. The Appeals Council will
25
     instruct the ALJ to reassess Plaintiff’s subjective statements about symptoms. The Appeals
26
     Council will instruct the ALJ to take further action, as warranted, to complete the administrative
27
     record and resolve the above issues. The parties further request that the Clerk of the Court be
28


                                                         1
 1   directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final
 2   decision of the Commissioner.
 3          As noted, this stipulation constitutes a remand under the fourth sentence of Section
 4   205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 5
 6
 7                                                 Respectfully submitted,

 8   Dated: December 16, 2019                      /s/ Denise Bourgeois Haley by Chantal R. Jenkins*
                                                   *As authorized via email on December 16, 2019
 9
                                                   Denise Bourgeois Haley
10                                                 Attorney for Plaintiff

11
12   Dated: December 16, 2019                      McGREGOR W. SCOTT
                                                   United States Attorney
13                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
14                                                 Social Security Administration
15
16                                         By:     /s/ Chantal R. Jenkins
                                                   CHANTAL R. JENKINS
17                                                 Special Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28


                                                       2
 1
                                                   ORDER
 2
            The Court has reviewed the above stipulation for remand in this matter, and IT IS
 3
     ORDERED that the stipulation is approved. This matter is voluntarily remanded for further
 4
     administrative proceedings pursuant to the fourth sentence of Section 205(g) of the Social
 5
     Security Act. 42 U.S.C. § 405(g).
 6
            On remand, the Appeals Council will instruct the ALJ to reevaluate the medical evidence,
 7
     including, but not limited to, all medical-source opinion evidence. The Appeals Council will
 8
     instruct the ALJ to reassess Plaintiff’s subjective statements about symptoms. The Appeals
 9
     Council will instruct the ALJ to take further action, as warranted, to complete the administrative
10
     record and resolve the above issues.
11
            Finally, the Clerk of the Court is directed to enter a final judgment in favor of Plaintiff,
12
     and against Defendant, reversing the final decision of the Commissioner.
13
14
     IT IS SO ORDERED.
15
16      Dated:     December 16, 2019                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
